Title: To George Washington from Oliver Wolcott, Jr., 22 December 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department Decr 22d 1795
          
          The Secretary of the Treasury, has the honour to transmit to the President of the United States, the petition of Joseph Agnew, with sundry documents accompanying the same, by which it appears, that the said petitioner has violated the Revenue Laws of the United States, by being concerned in landing from a Vessel in the port of Philadelphia, a quantity of Coffee, without a permit and without having previously paid or secured the duties

thereon. It however appears to the Secretary, that the petitioner, was not the principal actor in the said violation of Law, that he is a poor man & utterly unable to pay the penalty imposed, that an aged mother depends upon his assistance for support and moreover that his testimony may be necessary for the conviction of the principal offender. As however it does not appear in this case that the penalty for which the petitioner is held in confinement, was incurred without intention of fraud, or wilful negligence, the Secretary is of opinion that no relief can be had under the provisions of the Act entitled “an Act to provide for mitigating or remitting the forfeitures and Penalties under the Revenue Laws in certain cases therein mentioned.”
          On this statement, the Secretary therefore respectfully submits it to the consideration of the President of the United States to determine whether it be not expedient to grant a pardon to the petitioner, the effect of which would be a remission of one half of the penalty incurred. All which is most humbly submitted by
          
            Oliver Wolcott.
          
        